       Case 7:19-cv-06840-KMK-LMS Document 25 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x

CANOPIUS US INSURANCE, INC.,                             :         19 Civ. 6840 (KMK)(LMS)

                          Plaintiff(s),                  :    ORDER DECLARING WHITE PLAINS
                                                              CASE ELIGIBLE FOR MEDIATION
                 -against-                               :

FIVE BROTHERS REALTY HOLDINGS                            :
CORP., et al,
                Defendant(s)                             :

----------------------------------------------------------x

TO THE CLERK OF THE COURT:

1.      This case is determined to be eligible for mediation as to all issues.

2.      The entire mediation process is confidential. The parties and the Mediator may not
        disclose information regarding the process, including settlement terms, to the Court or to
        third persons unless all persons agree. The identity of the Mediator is not to be disclosed
        even to the Court. However, persons authorized by the Court to administer or evaluate
        the mediation program may have access to information necessary to administer or
        evaluate the program and parties, and counsel and mediators may respond to confidential
        inquiries or surveys by said persons authorized by the Court to administer or evaluate the
        mediation program.

3.      The mediation process shall be treated as a compromise negotiation for purposes of the
        Federal Rules of Evidence and state rules of evidence. The Mediator is disqualified as a
        witness, consultant, attorney, or expert in any pending or future action relating to the
        dispute, including actions between persons not parties to the mediation process.

4.   Entry of this case into the Court's mediation program shall not be deemed to change any
     timetable set by the Court contained in a scheduling order or otherwise governing the
     completion of discovery, motion practice or trial date.
SO ORDERED.

Dated: White Plains, New York
       August 3, 2020

                                                              ___________________________________
                                                              Lisa Margaret Smith
                                                              United States Magistrate Judge
